Citation Nr: 1513716	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The competent, probative evidence does not demonstrate that diabetes mellitus, type II, is related to active duty or manifested to a compensable degree with one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record includes the Veteran's service treatment records, identified private treatment records, VA treatment records, and lay evidence.  

The Board notes that the Veteran was not provided a VA examination in connection with his claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The record demonstrates a diagnosis of diabetes mellitus, type II, during the pendency of the appeal.  However, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of diabetes mellitus, type II, during active duty or for many years after the Veteran's separation from service.  Further, there is no competent, probative evidence suggesting a relationship between the Veteran's diabetes mellitus, type II, and active duty.  As a result, the Board finds the evidence does not demonstrate that diabetes mellitus, type II, may be associated with an in-service event, injury, or disease.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83.  In this regard, in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382 ; Waters, 601 F.3d at 1277 . On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 .

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that his current diabetes mellitus, type II, had its onset during active duty.  Specifically, he contends that if physicians had tested him for diabetes mellitus, type II, during active duty, then they would have diagnosed him with this disability at that time.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

In addition, certain disabilities, such as diabetes mellitus, type II, will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree of at least 10 percent within one year after service.  Further, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents includes diabetes mellitus, type II.

First, as noted above, VA treatment records and private treatment records reflect a diagnosis of diabetes mellitus, type II, during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  

With respect to an in-service injury or disease, the Veteran does not assert that he was exposed to an herbicide agent during active duty, and the evidence does not show that he served within the borders of the Republic of Vietnam.  As such, the Board finds he is not entitled to the benefit of the presumption of herbicide exposure, and service connection is not warranted on this presumptive basis.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Additionally, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  Rather, private treatment records indicate that physicians first diagnosed diabetes mellitus, type II, in April 2005, approximately 28 years after the Veteran's separation from active duty.  This period, along with the absence of in-service reports, indicates that this disability may not be presumed to have been incurred in service, as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Furthermore, the post-service medical evidence does not include an etiological opinion relating the Veteran's current diabetes mellitus, type II, to active duty.  The only evidence indicating an association between a current disability and active duty are the Veteran's own assertions.  Although the Veteran and his representative claim that his current diabetes mellitus, type II, had its onset during active duty, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of diabetes mellitus, type II, is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether the Veteran's current diabetes mellitus, type II, had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of diabetes mellitus, type II.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay statements provided by the Veteran and his representative are not competent evidence as to whether the Veteran's current diabetes mellitus, type II, is related to his active duty service. 

As there is no competent evidence establishing that diabetes mellitus, type II, was incurred in active duty or manifested to a compensable degree within one year of service, the Board finds service connection for diabetes mellitus, type II, is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


